ANTOON, Judge.
Alfonso Jose Alzamora (defendant) filed a motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850, challenging his conviction for attempted first-degree felony murder of a law enforcement *1282officer. He contends that his conviction must be vacated under the authority of State v. Gray, 654 So.2d 552 (Fla.1995), which held that the crime of attempted felony murder is nonexistent. We affirm the trial court’s order denying relief because, as noted by the supreme court in State v. Wilson, 680 So.2d 411 (Fla.1996), attempted felony murder was a valid offense prior to Gray and only became nonexistent when the decision in Gray was issued. See also Motes v. State, 684 So.2d 852 (Fla. 5th DCA 1996); Freeman v. State, 679 So.2d 364 (Fla. 4th DCA 1996). However, we certify the following question as one of great public importance:
WHETHER STATE V. GRAY, 654 So.2d 552 (Fla.1995), MUST BE APPLIED RETROACTIVELY TO CASES WHICH WERE NOT PENDING AND/OR WHICH WERE FINAL AT THE TIME THE DECISION WAS RENDERED.
AFFIRMED.
DAUKSCH and GRIFFIN, JJ., concur.